Citation Nr: 0029474	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right chest with retained foreign body, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
August 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision in which the RO denied an increased rating for 
residuals of a gunshot wound to the right chest with retained 
foreign body.  The veteran appealed and requested a hearing 
before the Board at the RO.  In April 1999, the veteran 
appeared at the RO before the undersigned Veterans Law Judge 
in Washington, D.C., for a videoconference hearing in lieu of 
a Travel Board hearing.  In a June 1999 decision, the Board 
denied the veteran's claim for an increased rating.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By decision of May 15, 2000, the 
Court issued an order granting a Joint Motion filed by the 
parties, vacating the June 1999 Board decision and remanding 
the matter back to the Board.


REMAND

The May 2000 Joint Motion directed that the veteran's 
residuals of a gunshot wound to the chest must be considered 
in light of the holding of the Court in Esteban v. Brown, 6 
Vet.App. 259 (1994).  The veteran and his attorney contend 
that the residuals of his gunshot wound to the chest are more 
severe than currently evaluated and warrant a rating in 
excess of 20 percent, to possibly include additional separate 
ratings under different diagnostic codes.

The service medical records show that the veteran sustained 
an accidental, noncombat, gunshot wound to the left chest 
from a .25 caliber pistol in June 1962.  On physical 
examination when admitted to the post hospital, the veteran 
had a powder burn approximating 5 millimeters in diameter 
around the entrance wound which was on the anterior chest, 5-
6 centimeters to the left of the mid sternal line at the 
level of the 5th rib.  There was no exit wound.  There were 
no breath sounds over the right and left lung bases 
posteriorly with dullness to percussion posteriorly from D-6 
inferiorly.  There was slight to moderate dyspnea with 
tenderness only about the area of the entrance wound.  Heart 
sounds were good with no cardiomegaly or murmur detected.  A 
chest x-ray revealed hemothorax on the right due to the 
bullet which was still within the right chest.  The veteran 
was ultimately discharged to duty with a temporary physical 
restriction for two months.  The final diagnoses included 
gunshot wound to the anterior area of the left chest, and 
hemothorax on the right secondary to the gunshot wound.  A 
clinical note dated September 6, 1962, indicated that the 
veteran felt well and was fit to return to full duty.

On separation examination in July 1964, the veteran indicated 
that he had no residual difficulties from the gunshot wound.  
Chest x-ray studies were normal, except for a retained 
foreign body and blunting of the costophrenic angle.  Lungs 
were clear to auscultation, and expansion was equal, 
bilaterally.  The entrance wound was well-healed.  The 
veteran was cleared for separation with no physical 
limitations.  The final diagnoses included old gunshot wound 
to the right chest with no residuals, and retained foreign 
body, right chest.

In this case, the veteran has been rated for residuals of a 
gunshot wound to the chest, with retained foreign body, under 
the provisions of 38 C.F.R. § 4.97, pertaining to respiratory 
disabilities.

The veteran's respiratory complaints were thoroughly 
evaluated during the course of VA examination in 1998.  It 
was the examiner's opinion that there was no evidence of 
respiratory muscle weakness, interstitial lung disease, or 
structural abnormality of the chest, and that the veteran's 
objective limitations to breathing were "quite unlikely" to 
be related in any way to his gunshot injury.  

However, the record reveals complaints from the veteran 
regarding sensitivity to cold at the posterior right 
costovertebral angle (the site of the retained bullet), and 
pain with sensitivity in the area with over-exertion.  The 
veteran has not been afforded a VA examination to determine 
the presence of muscle injury as a residual of the gunshot 
wound to the chest.  Based on the evidence of record which 
demonstrates a retained foreign body in the veteran's chest 
wall, the Board finds it appropriate to have the veteran 
examined for the purpose of determining whether there was 
muscle injury.  Consistent with the holding of the Court in 
Esteban, supra, a finding of muscle injury could justify a 
separate compensable rating in addition to the current 20 
percent rating assigned for respiratory impairment, without 
violating the provisions of 38 C.F.R. § 4.14, so long as the 
same manifestations are not evaluated under different 
diagnostic codes (DC).  Attention in this regard is directed 
to Note (3), following the diagnostic codes pertaining to 
restrictive lung disease, DC 6840-6845, 38 C.F.R. § 4.97 
(2000).  Further examination is required to ascertain the 
presence or absence of muscle injury.

When considering the issue of muscle injury, it is noted that 
the regulations set forth criteria for defining slight, 
moderate, moderately severe, and severe muscle injuries due 
to gunshot wounds or other trauma.  See 38 C.F.R. § 4.56 
(2000).  In addition, during the pendency of the veteran's 
current appeal, the rating schedule criteria  for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997.  On remand, consideration 
of muscle injury should be accomplished by review under both 
the old and new rating criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, on remand, the RO should also address, based on 
the clinical findings obtained, whether there is a tender and 
painful scar at the wound site so as to warrant a separate 
rating therefor.

In evaluating the disability, the RO's attention is directed 
to a precedent opinion of VA's General Counsel (VAOPGCPREC 4-
96) which might provide guidance.  In that opinion it was 
noted that the provisions of 38 U.S.C. § 110, which prohibit 
a disability that has been continuously rated at or above any 
evaluation for 20 or more years for compensation purposes 
from thereafter being rated at less than such evaluation, are 
not violated when two or more service-connected disabilities, 
which have been erroneously rated as one disability (but not 
as the result of the combination of known or determinable 
separate disability evaluations under 38 C.F.R. § 4.25), at 
or above a specific evaluation for at least 20 years, are re-
rated as separate disabilities such that the combination of 
their evaluations equals or exceeds the prior specific 
evaluation.  

Finally, the veteran is herein advised that, in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
through his attorney and ask him whether 
he has received any treatment for his 
service-connected residuals of a gunshot 
wound to the chest with retained foreign 
body since May 1998, the date of the last 
VA examination.  Based on his response, 
the RO should obtain copies of all 
pertinent treatment records from the 
identified treatment source(s), and 
associate them with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for VA muscle examination.  
The purpose of the examination is to help 
ascertain and identify all residuals of 
the veteran's service-connected gunshot 
wound to the chest.  The entire claims 
folder, including a copy of this REMAND, 
must be reviewed by the examiner prior to 
the examination of the veteran.  The 
examiner must conduct all necessary 
testing, and render all clinical 
findings, in detail.  The complete 
rationale for all opinion expressed 
should be set forth in a typewritten 
report.  Following examination of the 
veteran, the VA physician should comment 
on the presence of muscle injury as a 
residual of the gunshot wound to the 
veteran's chest with retained foreign 
body.  If muscle injury is present, the 
examiner should specifically identify the 
Muscle Groups affected and the severity 
of injury thereto.  Finally, the VA 
examiner should comment on whether there 
is a tender and painful scar at the wound 
site.

3.  In the event the RO determines that 
additional respiratory examination is 
necessary, such should be conducted prior 
to return of this case to the Board.  The 
examiner is requested to conduct all 
necessary testing and state, insofar as 
they can be distinguished, which symptoms 
are attributable to the service connected 
residuals of gunshot wound and which are 
not.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
(and any other development deemed 
warranted by the record) the RO should 
re-adjudicate the veteran's claim of 
entitlement to an increased rating for 
residuals of a gunshot wound to the chest 
with retained foreign body, to include 
consideration of whether it is 
appropriate to assign separate ratings 
for muscle injury, scarring, and 
respiratory disability, pursuant to 
Esteban, supra.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all matters 
raised in this remand.  In the event the 
veteran fails to report for scheduled VA 
examination, action should be taken in 
accordance with 38 C.F.R. § 3.655.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond within the applicable time.

The purpose of this REMAND is to comply with an order of the 
Court, and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


